DETAILED ACTION
This office action is in response to Remarks and Amendments filed April 28, 2022 in regards to a divisional application filed September 9, 2019 claiming priority to divisional application 15/250025 (now U.S. Patent # 10,407,522) filed August 29, 2016 to non-provisional application 13/731666 (now U.S. Patent # 9,428,604) filed December 31, 2012 and to U.S. provisional application 61/582,226 filed on December 30, 2011. Claims 1, 11, 17, and 19 have been amended. Claims 5 and 12 have been cancelled without prejudice. Claims 21-22 are new. Claims 1-4, 6-11, and 13-22 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 6-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Gandon-pain et al. (US 2009/0270558 A1) and Wang et al. (US 2011/0213066 A1).
Gandon-pain et al. disclose nanoparticles of a functionalized and crosslinked polyvinylaromatic (PVAr) that is used as a reinforcing filler in a rubber composition, wherein the PVAr is a copolymer of at least (A) a vinylaromatic comonomer; (B) a comonomer with a functional group of the formula ≡Si-X (i.e., 1-3 X groups), wherein X represents a hydroxyl or hydrolyzable group; and (C) a crosslinking monomer which is at least bifunctional and polymerizable by an addition reaction. Gandon-pain et al. disclose the comonomer (A) is more preferably chosen from the group consisting of styrene, ethylvinylbenzene (EVB), divinylbenzene (DVB), and mixtures thereof. Gandon-pain et al. disclose the comonomer (B) chosen from hydroxysilyl-(C1-C4)alkyl (meth)acrylates, (C1-C4)alkoxysilyl(C1-C4)alkyl (meth)acrylates, styryl(C1-C4)alkylhydroxysilanes, and styryl(C1-C4)alkyl(C1-C4)alkoxysilanes. Gandon-pain et al. disclose the comonomer (C) is at least bifunctional wherein the at least second functional group is capable of creating a three-dimensional PVAr network upon polymerization and this “crosslinking” comonomer may be vinylaromatic or nonvinylaromatic including at least two unsaturated groups. Gandon-pain et al. disclose the degree of conversion of the nanoparticles is up to 95%. Gandon-pain et al. disclose the mean diameter of the PVAr nanoparticles is 10 to 100 nm. Gandon-pain et al. disclose a rubber composition is formed from a latex of the PVAr nanoparticles as a reinforcing filler and from a latex of a rubber such as SBR wherein the rubber composition is used in tires.  
Wang et al. disclose rubber compositions comprising hairy polymeric nanoparticles comprising block polymer arms surrounding a polymeric core of the monomers of 2-vinylpyridine, styrene, divinylbenzene, and butadiene wherein the polymeric nanoparticles have a diameter of 5 to 100 nm and are partially crosslinked. Wang et al. disclose the elastomer of styrene-butadiene rubber comprising a number average molecular weight of 261,000 g/mole, as well as sulfur, accelerators, and antioxidants wherein the elastomer is cured and the rubber composition of polymeric nanoparticles and elastomer is used to make tire rubber formulations.  
However, Gandon-pain et al. and Wang et. al. do not teach or fairly suggest the claimed polymeric composition comprising nanoparticles having a polymeric core comprising vinyl-aromatic mono-vinyl monomer contributed units crosslinked with a multifunctional crosslinking agent that is polymerizable through an addition reaction and wherein the polymeric core having substantially no unsaturation attributed to vinyl peaks as determined by a solid-state 13C MAS NMR spectrum. Both Gandon-pain et al. and Wang et al. disclose the nanoparticles are partially crosslinked or cured, therefore still comprising substantial unsaturations attributed to vinyl peaks and teaching away from the instant claim. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763